98 N.H. 96 (1953)
KATHLEEN F. STARKEY
v.
WALTER R. HARVEY & a.
No. 4167.
Supreme Court of New Hampshire.
March 3, 1953.
William H. Sleeper and Wayne J. Mullavey (Mr. Mullavey orally), for the plaintiff.
*97 Hughes & Burns and Robert E. Hinchey (Mr. Hinchey orally), for the defendants.
PER CURIAM.
This case is governed by Dame v. Company, 95 N. H. 125, and Vidal v. Errol, 86 N. H. 585. The right to take depositions is a right granted by statute. R. L., c. 393. Where this statute is silent on questions of procedure and precedences in the taking of depositions, it has long been recognized that the Trial Court has authority, in relation to cases pending before it, to make such orders as justice may require. LaCoss v. Lebanon, 78 N. H. 413, 417, and cases cited. Neither the fact that the plaintiff was the first party to give notice of the taking of depositions nor the pendency of the defendant's petition to enjoin the taking of his own deposition indicate any abuse of discretion in the Trial Court's denial of the plaintiff's petition and the order is
Exception overruled.